MEMORANDUM
BAILEY, J.
Under the statutes now in force a wife may legally contract with her husband. (Santmyer v. Santmyer, 47 A. L. R. 34. She may sue her husband at law in replevin. Notes v. Snyder, 55 App. D. C. 233. I see no reason there*128fore why she cannot sne her husband at law on a separation agreement.
The bill in this case does not contain the necessary allegations for a bill for maintenance, and apart from any question of maintenance it shows no case for specific performance.
The case will be therefore transferred to the Law docket.